 BEST DRIVER RESOURCES 595Best Driver Resources and Samuel L. Collins.  Case 12ŒCAŒ20556 March 13, 2001 DECISION AND ORDER BY MEMBERS LIEBMAN, HURTGEN, AND WALSH On September 29, 2000, Administrative Law Judge William N. Cates issued the attached bench decision.  The General Counsel filed an exception to the judge™s recommended Order and notice to employees and a sup-porting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exception and brief and has decided to affirm the judge™s rulings, findings, and conclusions and to adopt the recommended Order as modified.1 ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, Best Driver Resources, Hialeah, Florida, its officers, agents, successors, and assigns, shall take the action set forth in the Order as modified. 1.  Insert the following as paragraph 2(b) and reletter the subsequent paragraphs. ﬁ(b) Within 14 days from the date of this Order, re-move from its files any reference to the unlawful denial of work of Carlos Alonso, Neal Collins, Sammie L. Collins, Israel Morejon, and Juan Odery, and within 3 days thereafter notify these employees in writing that this has been done, and that the unlawful denial of work will not be used against them in any way.ﬂ 2. Substitute the attached notice (App. B) for that of the administrative law judge. APPENDIX B NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government                                                            1 There are no exceptions to the judge™s unfair labor practice find-ings.  The General Counsel has excepted to the judge™s failure to in-clude a provision in the recommended Order requiring that the Respon-dent expunge from the personnel files of the named discriminatees any reference to the Respondent™s unlawful denial of work to them.  The General Counsel asserts that an expunction requirement is necessary to protect the discriminatees, who are employees on strike against their employer, from further discrimination by the Respondent, a supplier of temporary labor, or by other employers from whom the discriminatees are likely to seek employment.  We find merit in this unopposed excep-tion and modify the Order and notice accordingly.  The National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us to post and abide by this notice.  Section 7 of the Act gives employees these rights. To organize To form, join, or assist any union To bargain collectively through representatives of their own choice To act together for other mutual aid or protection To choose not to engage in any of these protected concerted activities.  WE WILL NOT deny work to our employees because they engage in union and/or concerted protected activi-ties. WE WILL NOT inform our employees that they were denied work due to their affiliation, support, and activi-ties on behalf of the Union. WE WILL NOT in any like or related manner interfere with, restrain, or coerce employees in the exercise of the rights guaranteed them by Section 7 of the Act. WE WILL make Carlos Alonso, Neal Collins, Sammie L. Collins, Israel Morejon, and Juan Odery whole for any loss of earnings and other benefits resulting from our denial of work to them less any net interim earnings, plus interest. WE WILL, within 14 days from the date of this Order, remove from our files any reference to the unlawful de-nial of work to Carlos Alonso, Neal Collins, Sammie L. Collins, Israel Morejon, and Juan Odery, and WE WILL, within 3 days thereafter, notify these employees in writ-ing that this has been done, and that the unlawful denial of work will not be used against them in any way. BEST DRIVER RESOURCES Karen M. Thornton Esq., for the General Counsel. Charlie Gutierrez, Representative, for the Company. BENCH DECISION STATEMENT OF THE CASE WILLIAM N. CATES, Administrative Law Judge.  This is a denial of work case.  At the close of trial in Miami, Florida, on September 19, 2000, I rendered a Bench Decision in favor of the General Counsel (Government) thereby finding a violation of 29 U.S.C. § 158(a)(1) and (3).  This certification of that Bench Decision, along with the Order which appears below, triggers the time for filing an appeal (Exceptions) to the Na-tional Labor Relations Board (Board).  I rendered the Bench Decision pursuant to Section 102.35(a)(10) of the Board™s Rules and Regulations. For the reasons stated by me on the record at the close of trial, and by virtue of the prima facie case established by the Government, a case not credibly rebutted by Best Driver Re-sources (Company), I found the Company violated Section 333 NLRB No. 72  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 5968(a)(1) of the National Labor Relations Act, (the Act), when on 
December 6 and 7, 1999, it informed employees they were 
being denied work due to their affiliation, support, and activi-
ties on behalf of the Freight Drivers, Warehousemen and Help-
ers, Local Union 390, affiliated with International Brotherhood 
of Teamsters, AFLŒCIO (Union).  Additionally, I found the 
Company violated Section 8(a)(3) and (1) of the Act when, 
since on or about December 6, 1999, it denied work to employ-
ees Carlos Alonso, Neal Collins, Sammie Collins, Israel More-
jon, and Juan Odery because they assisted and supported the 
Union and engaged in concerted 
activities, and to discourage its 
employees from engaging in these activities.  I rejected the 
Company™s specific contention 
it removed Sammie Collins and 
Neal Collins from the work project because of misstatements 
on their employment applications
 regarding prior criminal con-
victions. I also rejected the Company™s contention that it was 

not unlawfully motivated in its actions toward any of the five 
named employees because such 
was not established by any 
credible evidence.  
Wright Line,
 251 NLRB 1083 (1980), enfd. 
662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982); 
approved in NLRB v. Transportation Management Corp.
, 462 
U.S. 393 (1983). 
I certify the accuracy of the portion of the transcript, as cor-
rected,
1 pages 209 to 235, containing my Bench Decision, and I 
attach a copy of that portion of the transcript, as corrected, as 
ﬁAppendix A.ﬂ CONCLUSION OF LAW 
Based on the record, I find the Company is an employer en-
gaged in commerce within the m
eaning of Section 2(2), (6), and (7) of the Act; that it violated the Act in the particulars and 
for the reasons stated at trial and summarized above and that its 
violations have affected and, 
unless permanently enjoined, will 
continue to affect commerce within the meaning of Section 2(2) 

and (6) of the Act.  
REMEDY Having found the Company has e
ngaged in certain unfair la-bor practices, I find it must be ordered to cease and desist and 
to take certain affirmative action designed to effectuate the 
policies of the Act.  The Co
mpany having discriminatorily 
denied work to employees Carlos Alonso, Neal Collins, Sam-
mie L. Collins, Israel Morejon, and Juan Odery I shall recom-
mend they, within 14 days from the 
date of this Order, be made 
whole for any loss of earnings or other benefits suffered as a 
result of the discrimination against them with interest.  Backpay 
shall be computed in accordance with 
F. W. Woolworth Co.,
 90 
NLRB 289 (1950), and interest shall be computed in accor-
dance with New Horizons for the Retarded
, 283 NLRB 1173 
(1987). I have not recommended the Company be ordered to 
offer reinstatement or any other relief for the named individuals 

because the Government stipulated the project, from which the 
                                                          
                                                           
1 I have corrected the transcript pages containing my
 Bench Decision 
and the corrections are as reflected 
in attached ﬁAppendix Cﬂ [omitted 
from publications]. 
named individuals were wrongful
ly denied work, was tempo-
rary in nature and for a fixed duration.
2 On these findings of fact and conclusion of law and on the 
entire record, I issue the following recommended 
ORDER The Company, Best Driver Resources, Hialeah, Florida, its 
officers, agents, successors and assigns shall 
1.  Cease and desist from 
(a) Denying work to its employees because they engaged in 
union or concerted activities fo
r the purpose of collective bar-
gaining or other mutual aid or protection, and/or in order to 
discourage employees from engaging in such union or con-
certed activities. 
(b) Telling its employees they are being denied work due to 
their affiliation, support, and activities on behalf of the Union. 
(c) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of their rights guaranteed 
them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) Make Carlos Alonso, Neal Collins, Sammie L. Collins, 
Israel Morejon, and Juan Odery whole for any losses they may 
have suffered by reason of the Company™s denying them work 
in the manner described above
 in the Remedy section. 
(b) Preserve, and within 14 days of a request, make available 
to the Board or its agents, for its examination and copying, all 
payroll records, Social Security payment records, time cards, 
personnel records and reports, and 
all other records, including 
an electronic copy of the records if stored in electronic form, 
necessary to analyze the amount of backpay due under the 
terms of this Order. 
(c) Within 14 days after service by the Regional Director of 
Region 12 of the National Labor Relations Board, post at its 
Hialeah, Florida, facility copies of the attached notice marked 
ﬁAppendix B.ﬂ3 Copies of the Notice, on forms provided by the 
Regional Director for Region 
12 after being signed by the 
Company™s authorized representative shall be posted by the 
Company and maintained for 60 consecutive days in conspicu-
ous places, including all places where notices are customarily 
posted.  Reasonable steps shall be taken to ensure that the no-
tices are not altered, defaced or 
covered by any other material.  
In the event that during the pendency of these proceedings the 
Company has gone out of business or closed the facility in-
volved in these proceedings, the Company shall duplicate and 
mail, at its own expense, a copy of the Notice to Employees, to 
all employees employed by the Company at any time since 
December 6, 1999. 
(d) Within 21 days after service by the Region, file with the 
Regional Director for Region 12 of the National Labor Rela-
tions Board sworn certification of a responsible official on a 
 2 The parties stipulated the project (hauling mail) was for the holiday 
season, specifically from December 5 to 23, 1999. 
3 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 BEST DRIVER RESOURCES 597form provided by the Region atte
sting to the steps the Company 
has taken to comply 
 APPENDIX A 
BENCH DECISION 209 JUDGE CATES:  On the record. First I wish to thank the parties for the presentation of the 
evidence.  If you reflect back over the trial, I have asked few 
questions and when the Presiding Judge does not have to ask 
many questions, that is an indi
cation the parties have developed 
the evidence as fully as they wish to have it considered.  For 
that I thank you. 
Let me also state that it is a pleasure to be in Miami, Florida.  
This is an unfair labor practice case prosecuted by the Na-
tional Labor Relations Board™s,
 hereinafter Board, General 
Counsel acting through the Regional Director for Region 12 of 
the Board, following an investigation by Region 12™s staff. 
The Regional Director for Region 12 of the Board issued a 
complaint and notice of hearing, hereinafter complaint, on 
April 28 2000 against Best Driver Resources, hereinafter Com-
pany, based on an unfair labor practice charge filed on Decem-
ber 16, 1999 and amended on February 17, 2000, by Sammie L. 
Collins, an individual, hereinafter Sammie Collins. 
Specifically, it is alleged in the complaint that  
210 on or about December 6 and 7, 1999, the Company, by its dis-
patch manager, Guillermo Morale
s, also known as Willie, here-
inafter referred to as Dispatch
 Manager Morales, telephonically 
informed employees they were being denied work due to their 
affiliation with Freight Driv
ers, Warehousemen and Helpers Local Union 390, affiliated with 
the International Brotherhood 
of Teamsters, AFL-CIO, hereinafter Union. 
It is also alleged that since December 6, 1999 until Decem-
ber 23, 1999, the Company denied work to employees Carlos 
Alonso, Neil Collins, Sammie L. 
Collins, Israel Morejon and 
Juan Odery because they joined, supported or assisted the Un-
ion and engaged in concerted activities for the purpose of col-
lective bargaining or other mutual aid or protection. 
And in order to discourage employees from engaging in such 
activities or other concerted activities, for the purpose of collec-
tive bargaining or other mutual aid or protection. 
It is alleged the Company™s conduct violates Section 8(a)(1) 
and (3) of the National Labor Rela
tions Act, as amended, here-
inafter Act. 
It is stipulated that the time period involved herein is from 
December 5 to December 23, 1999 inclusive. 
211 In its answer to the complain
t, as well as admissions and 
stipulations made at trial, the Company admits the Board™s 
jurisdiction is properly invoked and the Union is a labor or-
ganization within the meaning of the Act. 
The Company, however, denies violating the Act in any 
manner set forth in the complaint. 
The Company is a corporation with an office and place of 
business located at Hialeah, Florida, where it is engaged in the 
business of providing drivers for enterprises engaged in the 
transportation of goods and materials. 
During the twelve month period preceding the issuance of 
the complaint, a representative
 period, the Company, in con-
ducting its business operations ju
st described, derived gross 
revenues in excess of $50,000 for the transportation of freight 
in interstate, under arrangements
 with and as agent for various common carriers, including Emer
y Worldwide Airlines, Inc., 
which enterprises are directly engaged in interstate commerce 
and which operate between variou
s States of the United States. 
Based on its operations, as I ha
ve just described, the Com-
pany functions as an essential link in the transportation of 
freight in interstate commerce. 
212 The evidence establishes, the parties stipulate and I find, the 
Company is an Employer engage in commerce within the 
meaning of Section 2(2)(6) and (7) of the Act. 
The evidence establishes, the parties admit and I find the Un-
ion is a labor organization within the meaning of Section 2(5) 
of the Act. The parties admit and I find that Company President, Charles 
Gutierrez, Jr., and Dispatch Ma
nager Morales are supervisors 
and agents of the Company within the meaning of Section 
2(11) and 2(13) of the Act. 
This is a case that is fact driven.  I shall outline what I con-
sider the essential facts to be.  In arriving at credibility resolu-
tions, I carefully observed the witnesses as they testified and I 
have utilized such in arriving at the facts herein. 
I have also considered each witness™ testimony in relation to 
other witnesses testimony and in light of the exhibits presented 
herein. 
If there is any evidence that might seem to contradict the 
credited facts I set forth, I have
 not ignored such evidence, but 
rather have discredited or reject
ed it as not reliable or trustwor-
thy.  I have considered the entire record in arriving at the facts  
213 herein. 
Having said that, some facts, 
especially the background facts 
are undisputed, admitted or are clearly established with uncon-

tradicted evidence. 
It is undisputed that truck drivers Alonso, Neil Collins, 
Sammie Collins, Morejon and Odery were, and continue to 
remain striking employees of 
Overnite Trucking.  Each are 
experienced drivers who have worked for Overnite for an ex-
tended time. 
The truck driving employees of Overnite at its south Florida 
location, where the five named individuals work, are repre-
sented by Teamster Local Union 390. 
It is undisputed the represented truck driver employees of 
Overnite went on strike in Oc
tober 1999, and remain on strike 
to the present. 
The Overnite drivers on strike include the five employees 
named in the complaint herein.  Each of the five individuals 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 598named in the complaint herein, testified they needed to earn a 
living while on strike against Overnite.  
Therefore, they actively sought interim employment else-
where.  It is in seeking this interim employment elsewhere that 
the five individuals made their contacts with the Company 
herein. 
214 Neil Collins testified he saw a flyer put out by the Company 
that they were seeking truck drivers.  Neil Collins was the first 
of the five named individuals to seek employment with the 
Company herein. 
Neil Collins testified he went to the Company™s offices and 
applied for employment as a tr
uck driver on October 29, 1999. 
Neil Collins testified he spoke with Dispatch Manger 
Morales.  According to Neil Collins, Dispatch Manager Morales 
told him the Company needed employees to work for Emery 

Worldwide Airlines. 
Morales told Neil Collins the job would pay $18 per hour 
and specifically told him what they would be doing for Emery 
Worldwide, which was mainly hauling mail for the United 
States Postal Service during the December 1999 holiday sea-
son. Neil Collins testified he filled out a Company application as 
well as an application for the United States Postal Service. 
According to Neil Collins, Dispatch Manager Morales told 
him he also needed a drug test, 
verification of his United States 
Department of Transportation 
physical, which Collins was to 
and did obtain for the Company.  
District Manager Morales also told Neil Collins he  
215 needed a background check as well as a Florida motor vehicle 

report on his United States Department of Transportation 
driver™s license before his application could be complete. 
According to Neil Collins, Dispatch Manager Morales said 
he would do the background and motor vehicle registration 
investigations himself.  Howeve
r, it was left up to Neil Collins 
to obtain a drug test and verifi
cation of his medical condition. 
Sammie Collins testified he applied for work with the Com-
pany as a truck driver on November 1, 1999.  Sammie Collins 
testified Dispatch Manager Morales told him the Company was 
looking for drivers ﬁfor the reason to pull mail.ﬂ 
Sammie Collins testified he told Dispatch Manager Morales 
he was on strike at Overnite.  Sammie Collins testified Dispatch 
Manager Morales responded, okay, that the Company needed 
drivers. Sammie Collins testified to the same application process that 
his brother, Neil Collins, testified to. 
Alonso testified he applied for work as a truck driver at the 
Company on November 3, 1999.  Alonso testified he told Dis-
patch Manager Morales he was 
coming from Overnite and was 
looking for temporary work. 
216 Morales told Alonso, according to Alonso, that was okay, 
they were looking for experienced 
drivers.  Alonso testified he 
filled out employment applications and was fingerprinted that 
same day. 
Odery testified he applied for work with the Company on 
November 4, 1999, and was inte
rviewed by Dispatch Manager 
Morales.   
Odery informed Morales he wa
s on strike from Overnite.  
Odery was told the Company was looking for employees to 
haul mail for Emery Worldwide.   
Morejon testified he applied for employment with the Com-
pany on November 9, 1999, and 
was interviewed by Dispatch 
Manager Morales. 
Morejon filled out the employment applications and was told 
about the need for a drug test and other requirements. 
Morejon testified he was told the pay would be $18 per hour, 
hauling United States Postal Service mail at night for four to six 

weeks. 
It is undisputed the five individuals named in the complaint 
were experienced truck drivers. 
 It is also undisputed that 
Alonso, Neil Collins, Sammie Collins, Morejon and Odery 
were instructed to and attended a meeting at the Ameri Suites 
Hotel, in or near Hialeah, Fl
orida, on or about mid November, 
1999. 217 The meeting was conducted by 
representatives of Emery 
Worldwide. The Company herein also had management representatives 
present at the meeting, namely Dispatch Manager Morales and 
Company President Gutierrez. 
The Emery Worldwide representative explained to the driv-
ers what they would be doing and told the some forty-five to 
sixty drivers present at the meeting, Emery wanted them to do a 
good job. The five named individuals, as well as others, were photo-
graphed that evening.  The me
eting lasted approximately an 
hour and a half. 
It is undisputed, and Alonso, Neil Collins, Sammie Collins, 
Morejon and Odery each testified, they were notified by Dis-
patch Manager Morales on December 4th, 1999 they were to 
report for work with Emery Worl
dwide on December 5, 1999 at 
9:00 p.m. Each of the five individuals reported to work as instructed.  
The five were taken into the facility to the drivers room and 
given instructions on what was expected of them by Emery 
Worldwide supervisor Ted Suarez. 
Emery supervisor Suarez told the five they were not to wear 
jackets, caps, beepers and/or
 cell phones while at work. 
218 Neil Collins, Alonso, Morejon, Odery and Sammie Collins 
testified Dispatch Manager Morales had time cards for each of 

them, which they utilized. 
Alonso testified he wore a white tee shirt with Overnite 
Freight written on it at the first day of work.   
Morejon testified he wore a Local 390 Union tee shirt and 
hat when he reported for work
 at Emery on December 5, 1999. 
Odery testified he reported for work with Emery on Decem-
ber 5, 1999 wearing an Overnite jacket and cap, but after being 
told no hats or jackets were allowed, he left his in the cafeteria 
while he worked. 
 BEST DRIVER RESOURCES 599Sammie Collins testified that during the first day of work on 
December 5, 1999, Emery supervisor Suarez gave him a tele-
phone number to call the next day to see which warehouse he 
would be working at. 
Sammie Collins also testified the guy over the drivers in the 
work room came to him and wa
nted to know specifically who 
he, Sammie Collins, was. 
Sammie Collins testified that later that work shift, after he 
returned from hauling mail, Emery supervisor Suarez told him 
not to call the number he had earlier given him, that Emery 
would call him. According to Sammie Collins, Emery never thereafter  
219 called him. 
Neil Collins testified he was told by the Emery supervisor on 
the first day of work, to report to work the following day at 
Emery™s annex building. 
Later that day, he was told not to report at the annex build-
ing, that there had been some changes, to wait for a call from 
Emery, which he said never came about. 
Alonso testified Emery™s supervisor told him during the 
work shift on the first day, on December 5, 1999, not to call in 
the next day, just to show up for work.  Alonso testified near 
the end of the first day™s shift, he was told Emery would call 
him. Odery testified he was told he would be called in after the 
first day, but he said no one called him. 
Neil Collins testified that he waited until approximately 3:00 
p.m. on December 5, 1999 for a call about his reporting time 
and place for the next day. 
Neil Collins testified he never heard from Emery, so he tele-
phoned Dispatch Manager Morales.
  According to Neil Collins, 
Dispatch Manager Morales said, the big guy over at Emery 
Worldwide did not want the Overnite guys in there any more, 
that Emery did not want it to seem like it was helping the Over-
nite drivers out. 
Sammie Collins testified Dispatch Manager Morales  
220 told him, the big guy over at Emery Worldwide heard you guys 
from Overnite talking about a Union and strike, and Emery 
didn™t want drivers from Overnite there. 
According to Sammie Collins, Morales told him whatever 
the customer wanted, that was what the customer got, so they 
would not be working at Emery. 
Alonso, who is the shop steward 
for the Overnite drivers at 
Overnite, testified Dispatch Manager Morales called him at 
about 5:00 p.m. on December 5 or 6, 1999 and told him, ﬁYou 
guys can™t go to Emery no more.  You tell the rest of the peo-
ple.ﬂ 
Alonso testified Morales said they could not go back because 
the big guy from Emery didn™t want anybody from Overnite 
and part of the Union.  
Morejon testified Dispatch Ma
nager Morales called him and said they could not go back to Emery because they messed up 
wearing Union attire. 
Morejon testified Morales told him Emery had been through 
two Union elections and didn™t want them wearing Union stuff. 
Odery testified he went back 
to work, but made sure no one 
from management saw him or recognized he was one of the 
five Overnite employees.   
Odery testified he worked in that manner for two weeks after 
the December 5, 1999 first day and  
221 thereafter quit because he couldn™t take it any more.  He said he 
was afraid he would be discove
red and Emery would, ﬁthrow 
me out.ﬂ Alonso testified that after Odery returned to work that he, 
Alonso, waited two days and went back to work at the Com-
pany, but at a different location. 
Alonso testified the day that he
 went back, he spoke with 
Dispatch Manager Morales on the telephone and Morales told 
him, don™t say you™re from Overnite.   
According to Alonso, they discussed that Odery was doing 
the same thing and Morales said, don™t say you™re from Over-
nite.  
Dispatch Manager Morales test
ified he was responsible for all the things that go into hiring employees.  Morales explained 
that his Company provided driver
s to various freight hauling 
companies. 
Morales explained he processe
d all applications, obtained 
background reports and motor vehi
cle driving reports, as well 
as reviewing and processing medical examination records to 
see that such were timely and current and to ensure that drug 
tests were taken. 
Morales testified he tried to review all records and make sure 
any employee sent to any Employer, such as Emery World-
wide, were clean. 
Dispatch Manager Morales testified his Company was  
222 looking for as many good drivers as they could find in October 
and November 1999. 
Morales explained drivers were needed to work for Emery 
Worldwide, which had a contract with the United States Postal 
Service, to haul mail during the holiday season. 
Morales explained it was temporary work during December, 
but it paid $18 per hour, whereas his Company normally only 
paid drivers $10 per hour. 
Morales testified he told each of the five drivers at issue 
herein, as well as all other driver applicants, that his Company 
had ongoing work other than the Emery work, but that it only 
paid $10 per hour. 
Dispatch Manager Morales testified he was responsible for, 
among other things, keeping the 
time and attendance cards for 
the employees of his Company. 
Dispatch Manager Morales testified he did not, in the Emery 
Worldwide case, supply 
the time cards directly to the employ-
ees working at Emery, but rather, gave the time cards to Emery 

supervisor Suarez to hand out. 
Dispatch Manager Morales testified he was never told by 
Emery Worldwide that they did not want any employees wear-
ing Union attire. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 600223 Morales testified he did not ha
ve an opportunity to review 
Neil Collins and/or Sammie Collins background records until 
Monday, December 6th, 1999.  Mo
rales testified he noticed 
problems in their background at that time. 
Morales testified he had to let Sammie Collins go from em-
ployment with Emery, because Sammie Collins had indicated 

on his application he had no prior 
criminal convictions when, in fact, that wasn™t true. 
Dispatch Manager Morales testified he telephoned Sammie 
Collins that date and left a message on his answering machine 

that he needed to see him, that there was a problem with his 
background records. 
Dispatch Manager Morales tes
tified he spoke with Sammie 
Collins the next day and told him they could not have him back 
on the Emery job because of his background. 
Morales testified Sammie Collins became belligerent on the 
telephone and hung up.  Sammie Collins testified on rebuttal 
that no such conversation or message ever took place or hap-
pened. Dispatch Manager Morales testified he attempted to call and 
later spoke with Neil Collins.  
Morales explained he told Neil 
Collins he needed to speak with him, but because of the nature 

of the problem with his 224 background information, he did not
 want to talk with him over 
the telephone. Neil Collins testified on rebuttal that no such conversation 
took place. Dispatch Manager Morales tes
tified he spoke with Morejon 
and Morejon told him he couldn
™t work at Emery Worldwide 
any more, that he was working for his uncle at the Miami Air-

port operating a Super Shuttle, and was making good money 
from tips. On rebuttal, Morejon denied telling Morales what Morales 
attributed to him. 
Dispatch Manager Morales testified it made no difference 
whether the drivers wore Union attire or were for a Union, that 
the Company simply needed experienced drivers with a clean 
background. Morals testified the wearing of Union apparel and/or being 
Union played no part in any action taken in this case. 
As is clear from the record, th
ere is some credibility resolu-
tions that need be made.  In that regard, I credit the drivers 
because they gave, for the greater part, mutually corroborative 
testimony.  They impressed me as attempting to tell the truth as 
best they could recall it. 
In addition to demeanor, there are a number of  
225 factors with respect to Dispatch Manager Morales™ testimony 
that caused me to question it and look closer at it. 
For example, Dispatch Manager Morales testified he tried to 
do a good and conscientious job in 
processing all applications.  
That testimony runs in conflict with the documentation pre-
sented herein. 
For example, it appears that the background reports on each 
of the individuals in question, were run within a day or so of 
the individual making application for employment. 
Yet, Morales would have it believed that he did not have an 
opportunity to review such reports until, for example, the 
Collins™ brothers had already been sent to work for Emery 
Worldwide. I™m persuaded that Dispatch Manager Morales is a conscien-
tious employee in management
 for the Company herein.   
With that in mind, I™m persua
ded he reviewed the applica-
tions, including the background mate
rial earlier than he is will-
ing to admit doing and that he found no information in the 

background reports, specifically on the Collins™ brothers, that 
would have precluded them from working for the Company in 
any of their clients, specifically the United States Postal Ser-
vice.  226 Furthermore, it appears a conscientious review of Neil 
Collins background report would reflect that he was never con-
victed of any crime. 
Sammie Collins™ conviction, for which he was placed on 
probation for petty larceny, occurred in October 1974.   
I note the security clearance screening instructions provided 
to the Company herein, which were used by Dispatch Manager 

Morales in considering applications for drivers for the United 
States Postal Service, only aske
d about convictions in the past 
five years. 
I™m persuaded that when Di
spatch Manager Morales re-
viewed Sammie Collins™ conviction, he noted that the convic-
tion took place some twenty-five years ago. 
I conclude simply that Di
spatch Manager Morales found 
nothing in Sammie Collins™ background that would preclude 
his employment.   
Thus, I find for Morales to testify otherwise is not being 
forthright on his part.  I am persuaded that the five drivers™ 
testimony was reasonable and truthful and I shall rely on it. 
With that in mind, did the Company, as alleged in the com-
plaint, violate Section 8(a)(1) of the Act on or about December 
6 and 7, through Dispatch Manager  
227 Morales?  I am persuaded such violation occurred. 
Neil Collins testified, for example, that Morales told him, the 
big guy over at Emery Worldwide did not want the Overnite 

guys in there any more, that Emery did not want it to seem like 
it was helping the Overnite drivers out. 
Furthermore, Dispatch Manager Morales told Alonso, you 
guys can™t go to Emery any more, and that Emery didn™t want 

anybody from Overnite and part of the Union.  
Furthermore, Morejon testified Dispatch Manager Morales 
told him the five could not go back to Emery because they 
messed up wearing Union attire. 
Morejon testified Morales told him Emery had been through 
two Union elections and didn™t want them wearing Union stuff.   
I am fully persuaded those co
mments by Dispatch Manager 
Morales to the employees indicated constitutes a violation of 
Section 8(a)(1) of the Act, as alleged in the complaint, in that 
 BEST DRIVER RESOURCES 601Dispatch Manager Morales was telling the employees they 
were being denied work due to their affiliation with the Union.  
There are certain legal principles that must be applied in de-
termining whether the Company violated the Act when it de-
nied work to the five individuals named  
228 in the complaint. 
In Wright Line, 25 NLRB 1083 (1980) enfd. 662 F.2d 899 
(1st Cir. 1981), cert. denied 
455 U.S. 989 (1982); approved in 
NLRB v. Transportation Management Corp
. 462 U.S. 3939 
(1983), the Board set forth its causation test for cases alleging 
violations of the Act that turn
, as does the case herein, on Em-
ployer motivation. 
First, the Government must persuade the Board that anti Un-
ion sentiment was a substantial or motivating factor in the chal-
lenged Employer conduct.  
Once this is established, the bu
rden then shifts to the Em-
ployer to prove its affirmative 
defense that it would have taken 
the same action, even if its em
ployees had not engaged in pro-
tected activity.  See 
Manno Electric, Inc. 321 NLRB 278 fn. 12 (1996). How does the Government establish it™s burden?  Govern-
ment counsel must demonstrat
e by a preponderance of evi-
dence: One, that the employees were engaged in protected activity. 
Two, the Employer was aware of that activity. 
Three, that the activity or the worker™s Union affiliation was 
a substantial or motivating reas
on for the Employer™s action. 
And four, there was a causal connection between the  
229 Employer™s animus and its de
nial of work decision. 
The Government may meet its 
Wright Line burden with evi-
dence short of direct evidence of motivation.  That is, inferen-

tial evidence arising from a variety of circumstances such as 
Union animus, timing or pretext may sustain the Government™s 
burden. Furthermore, it may be found that where an Employer™s 
proffered, non discriminatory motiv
ational explanation is false, 
even in the absence of direct evidence of motivation, the trier of 

fact may infer unlawful motivation. 
Shattuck Denn Mining Corp v. NLRB 362 F. 2d 466, at 470 
(9th Cir. 1966). 
Fluor Daniel, Inc
. 304 NLRB 970 (1991). 
Motivation of Union animus may be inferred from the record 
as a whole where an Employer™s proffered explanation is im-
plausible or a combination of 
factors circumstantially support 
such an inference. 
Union-Tribune Pub. Co. v. NLRB 1 F.3d 486, 490Œ492 (7th Cir. 1993). 
Direct evidence of Union animus is not required to support 
such an inference. 
NLRB v. So-White Freight Lines, Inc
. 969 F.2d 401 (7th Cir. 
1992.) Did the Government in this case establish a showing  
230 that the Company™s actions were motivated, at least in part, by 
the protected conduct of the employees at issue herein?  I™m 
persuaded the Government 
met its initial burden. 
Did the employees herein have Union activity?  The answer 
is yes.  The employees were on strike at Overnite.  That fact 
was made known to the Company herein and that was learned 
by and known to Emery Worldwide. 
How did the Company herein know of the Union affiliation 
and activity of the employees?  At least three of them testified 
they told Dispatch Manager Mora
les of their being on strike at Overnite.  
Morales acknowledged that they 
were on strike at Overnite 
and responded that his Comp
any was looking for good and 
experienced drivers, and they 
would fill that requirement. 
How did Emery Worldwide know that the employees were 
affiliated with the Union and, in particular, with Overnite?  

Because of the apparel of certain of the individuals who re-
ported for work.   
Also, as a result of a conversation between the Emery 
Worldwide supervisor and Sammie Collins in which it was 
specifically asked what Collins™ name was. 
One of the five individuals wore a 
231 Union tee shirt and cap.  Another wore a jacket and cap from 
Overnite. 
Did the activity of these five employees on behalf of the Un-
ion constitute a substantial or 
motivating reason for the action 
that was taken against them? 
Again, the answer is yes because, as Dispatch Manager 
Morales told at least three of the individuals, Emery Worldwide 
did not want it to appear that their Company was supporting the 
drivers of Overnite, who were on strike. 
As Morales also told one of the five employees, Emery 
Worldwide had been through two Union elections and they did 
not want the Overnite drivers in there talking about the Union 
and that stuff. 
Is there animus present in this
 case?  Yes, the animus comes 
from the statements that I have found to violate Section 8(a)(1) 
of the Act, that Dispatch Manager Morales made to certain of 
the five employees herein. 
There is clearly a causal conne
ction between the Employer™s 
animus and its denial of work decision.  The Company herein 
may have felt that it was caught between the rock and a hard 
place, that Emery did not want
 these individuals and did not 
want them for an unlawful reason. 
232 But the Company herein acquiesced in the request of Emery 
Worldwide and removed or denied work to the five individuals 
named. Did the Company establish that 
it would have taken the same 
action it did in the absence of 
any protected conduct on the part 
of the five individuals at issue herein? 
First the Company says that it withdrew Sammie Collins 
from the project because he had misstated information on his 
application, and that he had a prior criminal record. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 602I find that the Company™s reliance on that, to the extent that 
it could rely on it, to be pretextural.  The Company was operat-
ing under specific guidelines provided to it that the Postal Ser-
vice was interested in a thor
ough evaluation of any employees 
that might be driving trucks
 hauling United States mail. 
The United States Postal Service indicated it was interested 
only in any criminal records dur
ing the previous five years. 
Sammie Collins™ criminal record was approximately twenty-
five years old.  Therefore, it did not fall under the exclusion 
category that the United States Postal Service had established. 
Furthermore, I™m fully pe
rsuaded that Dispatch  233 Manager Morales thoroughly investigated these employee ap-
plicants, and that he knew of
 the background information on the 
employees, specifically Sammie Collins, and that he knew that 

it was not a disqualifying impediment to his employment. 
Therefore, I™m persuaded the Company simply seized upon 
that after the fact. 
With respect to Neil Collins, the background check on Neil 

Collins indicates that he had no criminal conviction.  Therefore, 
reliance could not have been placed on his criminal background 
to preclude him from work.
 It is clear that the five Overnite employees were removed 
from the job because they were Overnite employees who were 
on strike against Overnite, and because they wore clothing for 
Overnite and/or the Union.  
It is no defense to the Company to state that it employed 
other employees of Overnite.  
There is no show
ing that Emery 
Worldwide was aware of the Overnite status and/or Union af-

filiation of the other individuals. 
I find that in the Company denying work to the five indi-
viduals named in the complaint, it violated Section 8(a)(3) and 
(1) of the Act. 
234 Having found the Company has e
ngaged in certain unfair la-bor practices, I find it must be ordered to cease and desist and 
to take certain affirmative action designed to effectuate the 
policies of the Act. 
The Company, having discriminatorily denied work to em-
ployees Alonso, Neil Collins, Sammie Collins, Morejon and 
Odery, I shall recommend they be made whole for any loss of 
earnings or other benefits suffere
d as a result of the discrimina-
tion against them with interest. 
Back pay shall be computed in accordance with 
F. W. Wool-worth Co., 90 NLRB 289 (1950), and interest shall be com-
puted in accordance with 
New Horizons for the Retarded
, 283 
NLRB 1173 (1987). 
I shall not order any further employment by this Company 
for the five named individuals, because the Government does 
not seek any reinstatement as the job in question was for a tem-
porary, fixed period of duration, namely from December 5, 
1999 to December 23, 
1999, inclusive. 
When the Court Reporting service serves on me a copy of 
the transcript and exhibits, which they will do not later than ten 
days from now, I will certify those pages of the transcript that 
constitute my decision. 
I will attach thereto an order and a notice.  The order will set 
forth certain matters that the Company  
235 is directed to do, and there will 
be a notice to employees that is 
to be posted at the Co
mpany for sixty days. 
When I certify my Bench Decision to the Board, it is my un-
derstanding that it is from that
 period forward that the appeals 
period starts for the appealing of my decision to the Board 
and/or the Courts, should any part
y seek to appeal the matter. 
That is my understanding of th
e rules and regulations.  How-
ever, be governed by the Board™s rules and regulations in any 
further action related to this case, rather than relying on my 
understanding of what the rules constitute. 
Let me say that it has been a pleasure to be in Miami, Flor-
ida. Madam Court Reporter, I thank you for transcribing the pro-
ceeding. 
And with this, the 
trial is closed. 
 (Whereupon, at 12:20 p.m., the tria
l in the above-entitled matter 
was closed.) 
  